NUMBERS 13-17-00330-CR AND 13-17-00331-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

DELIZA MENDOZA,                                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 105th District Court
                   of Nueces County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
          Before Justices Rodriguez, Contreras, and Benavides
              Memorandum Opinion by Justice Benavides

      Appellant, Deliza Mendoza, pro se, filed a notice of appeal on May 22, 2017, from

criminal cases currently pending against her in the 105th District Court of Nueces County,

Texas. On June 22, 2017, the Clerk of this Court notified appellant that it appeared that

there were no final appealable orders from which the appeals were taken, and requested
correction of this defect within ten days or the appeals would be dismissed. Appellant

has failed to respond to the Court’s directive. We dismiss the appeals for want of

jurisdiction.

       A defendant's notice of appeal must be filed within thirty days after the trial court

enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal which

complies with the requirements of Rule 26 is essential to vest the court of appeals with

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal

is not timely perfected, a court of appeals does not obtain jurisdiction to address the merits

of the appeal. Id. Under those circumstances it can take no action other than to dismiss

the appeal. Id.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.–Fort Worth 1996, no pet.). Exceptions to the general rule include:

(1) certain appeals while on deferred adjudication community supervision, Kirk v. State,

942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to

reduce bond, TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals

from the denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.-

-Dallas 1998, no pet.); McKown, 915 S.W.2d at 161.

       Our review of the documents before the Court shows that appellant’s cases are

still pending in the trial court and it does not reveal any appealable orders entered by the

trial court within thirty days before the filing of appellant's notice of appeal. Moreover,

the notices of appeal cannot be construed as premature because they were filed before




                                              2
the trial court has made a finding of guilt or has received a jury verdict. See TEX. R. APP.

P. 27.1(b).

       The Court, having examined and fully considered the notices of appeal, is of the

opinion that there are no appealable orders and this Court lacks jurisdiction over the

matters herein. Accordingly, the appeals are DISMISSED for lack of jurisdiction.



                                                               GINA M. BENAVIDES,
                                                               Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of August, 2017.




                                             3